UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2287


In re: HENRY THOMAS CLARK,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:08-cr-00297-WO-1)


Submitted: November 30, 2021                                 Decided: December 9, 2021


Before KING, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Thomas Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Thomas Clark petitions for a writ of mandamus, alleging that, following

remand from this court, the district court has unduly delayed in ruling on his motion filed

pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

He seeks an order from this court directing the district court to act. The present record does

not reveal undue delay in the district court. Accordingly, we deny the mandamus petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2